In a proceeding pursuant to article 78 of the CPLR to annul appellants’ determination denying petitioner’s application for a special exception permit, the appeal is from an order of the Supreme Court, Suffolk County, dated August 14, 1972, which annulled the determination and directed that the permit be issued. Order affirmed, "without costs, and the matter is remitted to appellants for issuance of the permit and imposition of reasonable conditions in connection with the use thereof. No opinion. Munder, Acting P. J., Martuscello, Gulotta, Christ and Benjamin, JJ., concur.